Title: From George Washington to John Hancock, 21 April 1777
From: Washington, George
To: Hancock, John



Sir
Morristown April 21st 1777

I was this morning honored with your favor of the 20th inclosing Sundry proceedings of Congress.
The removal of provisions &c. from the Communication between Brunswick and Trentown, has been pretty well effected already. It was an Object early attended to, and what I recommended to the Assembly of this State, as deserving their interposition and aid; but finding it had not their immediate consideration, and that they seemed to decline interfering in the matter, I directed the Quarter Masters & Commissaries to purchase their first Supplies of those necessaries from such places, as appeared to be most exposed to the Enemy’s incursions, and through which, it is most probable, they will take their Route towards the Delaware, in case an Enterprize that way should be in contemplation. I have transmitted Copies of the Resolve upon this Subject to Genl Putnam & Colo. Foreman, the latter of whom is in Monmouth County, with orders to execute the same agreable to the directions therein prescribed, where it may be necessary on the Road leading from South Amboy across the Country.
I have nothing of importance to communicate to Congress; The advices they will receive to day which passed through this Town Yesterday, will tell them, that the Enemy remained at Rhode Island on the 15th Inst., notwithstanding the Accounts we had received of their embarkation before. I have the Honor to be with great respect Sir Your Most Obedt Servt

Go: Washington

